Citation Nr: 0502001	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-30 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from July 1972 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which determined that new and 
material evidence sufficient to reopen the veteran's claim 
for service connection for a personality disorder had not 
been received, and denied his claim for this benefit.  The 
veteran filed a timely appeal to this adverse determination.

The Board observes that the issue as certified to the Board 
has been framed as "new and material evidence to reopen a 
claim for service connection for a personality disorder."  
However, at the time of the veteran's hearing before the 
undersigned in December 2003, the veteran and his service 
representative argued strongly that the issue should be 
recharacterized more generally as new and material evidence 
to reopen a claim for service connection for a psychiatric 
disorder, and focused much of their argument on the issue of 
schizophrenia.  In this regard, the Board observes that the 
claim that the veteran is seeking to reopen was most recently 
denied in a prior final Board decision dated in April 1989.  
At that time, the issue was framed more broadly as 
entitlement to service connection for a "psychiatric 
disability," and the evidence pertaining to schizophrenia 
was addressed.  Furthermore, in his July 2002 claim to reopen 
which initiated the current appeal, the veteran did not limit 
his claim to service connection for a personality disorder.  
Therefore, the Board finds that the issue is more correctly 
phrased as new and material evidence to reopen a claim for 
service connection for a psychiatric disorder, and has listed 
the issue as such on the cover page of this decision.

The veteran testified at a Travel Board hearing at the RO in 
December 2003 before the undersigned, who is the Veterans Law 
Judge responsible for making the final determination in this 
case, and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The Board observes that at the time of this hearing, the 
veteran requested that the record be held open for an 
additional 60 days to allow him an opportunity to obtain a 
medical opinion relating his schizophrenia to his military 
service.  As the 60-day period has now expired, the Board 
finds that appellate review of the veteran's claim is proper 
at this time.

The merits of the veteran's claim for service connection for 
a psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  In a January 1975 rating decision, the RO originally 
denied the appellant's claim for service connection for 
schizophrenia; this decision was subsequently confirmed and 
continued by the RO in rating decisions dated in May 1975, 
July 1976 and September 1977, and affirmed by the Board in a 
decision dated in September 1980; this Board decision was not 
timely appealed by the veteran.

3.  In a rating decision dated in December 1986, the RO 
determined that new and material evidence had not been 
submitted sufficient to reopen the appellant's claim for 
service connection for a "neuropsychiatric condition," and 
denied the appellant's claim; this decision was subsequently 
confirmed and continued by the RO in rating decisions dated 
in November 1987 and August 1988, and affirmed by the Board 
in a decision dated in April 1989; this April 1989 Board 
decision was not timely appealed by the veteran.

4.  The evidence received since the time of the Board's April 
1989 decision relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1989 Board decision denying service connection 
for a psychiatric disorder is final.  38 U.S.C.A. § 7104(b) 
(West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003).

2.  Evidence received since the April 1989 Board decision is 
new and material, and the claim for service connection for a 
psychiatric disorder is reopened.  38 U.S.C.A. §§ 5108, 
7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  The Board notes 
that the VCAA became law in November 2000 and that the 
veteran filed his claim for VA benefits in this case after 
that date, in July 2002.  Thus, the provisions of the VCAA 
are applicable in this case.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim to reopen 
the claim for service connection for a psychiatric disorder, 
as well as notice of the specific legal criteria necessary to 
substantiate this claim.  The Board concludes that 
discussions as contained in the initial rating decision dated 
in January 2003, in the statement of the case (SOC) issued in 
September 2003, at the time of the veteran's hearing before 
the undersigned in December 2003, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in October 2002, the RO provided the 
veteran with detailed information about the new rights 
provided under the VCAA, including the furnishing of forms 
and notice of incomplete applications under 38 U.S.C.A. 
§ 5102, providing notice to claimants of required information 
and evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The RO described the 
evidence needed to establish the veteran's claim, and 
specifically identified what evidence was needed from the 
veteran versus what evidence VA would attempt to procure.  
Consistent with 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) 
the RO satisfied the notice requirements to: (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence the VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, post-service 
private treatment records and statements, extensive VA 
outpatient treatment notes and examination reports, including 
medical opinions regarding the correct diagnosis of and the 
etiology of the veteran's disorder, and several personal 
statements made by the veteran in support of his claims.  The 
veteran testified at a hearing held before the undersigned in 
December 2003, and a transcript of his testimony has been 
associated with the claims file.  The RO has obtained all 
pertinent records regarding the issue on appeal and has 
effectively notified the veteran of the evidence required to 
substantiate his claim.  The Board is not aware of any 
additional relevant evidence which is available in connection 
with this appeal, and concludes that all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
the veteran's claim.  In light of the foregoing, the Board 
finds that under the circumstances of this case, VA has made 
reasonable efforts to assist the veteran in attempting to 
substantiate his claim and that additional assistance is not 
required.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

As an initial procedural matter, the Board notes that the 
VCAA, described above, also amended 38 C.F.R. § 3.156(a), 
which defines "new and material evidence" for VA 
adjudication purposes.  The changes to this regulation are 
effective prospectively only for claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
In this case, since the veteran's claim to reopen was filed 
in July 2002, the revised version of the new and material 
evidence law is for application.  Pursuant to this 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).

In a January 1975 rating decision, the RO initially denied 
the veteran's claim for service connection for a psychiatric 
disability, then termed schizophrenia, on the basis that the 
only psychiatric disorder shown in service was a personality 
disorder, for which he was discharged from the military.  As 
VA regulations state that service connection is not available 
for personality disorders, the RO denied the veteran's claim 
on that basis. The RO also noted that a then-current post-
service VA psychiatric examination conducted in December 
1974, in which the examiner reviewed the entire medical 
record, including the veteran's service medical records, 
concluded that the most correct current diagnosis was of an 
anti-social personality disorder.

Subsequent RO rating decisions in May 1975, July 1976, and 
September 1977 again denied the veteran's claim for service 
connection for schizophrenia.  The veteran's claim was then 
remanded by the Board in September 1979.  The RO's denial was 
then affirmed in an September 1980 Board decision, which 
explicitly denied service connection for a personality 
disorder.  The veteran did not file a timely appeal to this 
Board decision.

In November 1986, the veteran submitted a statement and 
evidence in an effort to reopen his claim for service 
connection for a psychiatric disorder.  In December 1986, the 
RO determined that new and material evidence had not been 
received sufficient to reopen the veteran's claim, and denied 
his claim for service connection for a "neuropsychiatric 
condition."  This finding of no new and material evidence 
was confirmed and continued in subsequent RO rating decisions 
dated in November 1987 and August 1988.

The veteran appealed the August 1988 RO denial to the Board 
which, in a decision dated in April 1989, affirmed the RO's 
finding that new and material evidence sufficient to reopen 
the veteran's claim for service connection for a psychiatric 
disorder had not been received, and denied his claim for 
service connection for such a disorder.  Newly-submitted 
evidence considered at that time included records of 
evaluations of the veteran by various state or county mental 
health or vocational rehabilitation agencies.  Accompanying 
these records were reports of psychological or psychiatric 
examination reports conducted from 1982 to 1985, which 
resulted in diagnoses of alcohol abuse, borderline 
personality disorder, and schizophrenia.  Also considered was 
the transcript of a hearing held before an RO hearing 
officer.  The Board determined that the evidence received 
since the time of the prior final September 1980 Board 
decision did not constitute new and material evidence since 
it tended to support a finding of a current diagnosis of 
schizophrenia, but "does not establish that a psychosis was 
present in service or verified within one year of the 
veteran's separation from service."

The veteran was notified of the Board's determination by a 
Board of Veterans' Appeals Notice dated in April 1989.  A 
timely appeal was not filed by the veteran.  Thus, the April 
1989 Board decision became final based on the evidence then 
of record.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 
(2003).

Pursuant to 38 U.S.C.A. § 7104(b), a final decision by the 
Board may not thereafter be reopened and allowed and a claim 
based on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

In light of recent changes to 38 U.S.C.A. § 5107, which 
essentially does away with the requirement that a veteran 
present a well-grounded claim in order to trigger VA's duty 
to assist a veteran in developing the facts pertinent to his 
claim (see Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)), the Board determines 
that a two-step process must be followed in addressing 
attempts to reopen a previously denied claim.  The first of 
these steps is to determine whether the evidence added to the 
record is new and material.  According to the relevant VA 
regulation, new and material evidence consists of existing 
evidence, not previously submitted to agency decisionmakers, 
which by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and raises a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Second, if the claimant has produced new and material 
evidence, the Board must evaluate the merits of the claim in 
light of all the evidence, both new and old, after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999) 
overruled on other grounds sub nom.  Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000) (summarizing the criteria 
established by Elkins v. West, 12 Vet. App. 209 (1999)); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

For the purpose of determining whether a claim should be 
reopened, the credibility of the evidence added to the record 
is to be presumed.  Justus v. Principi, 3 Vet. App 510, 513 
(1992).  Furthermore, 38 U.S.C.A. §§ 5108, 7104(b), and 
7105(c) require that in order to reopen a previously and 
finally "disallowed" claim, there must be new and material 
evidence presented or secured since the time the claim was 
finally disallowed on any basis, not only since the claim was 
last disallowed on the merits. 

Relevant evidence submitted since the final April 1989 Board 
decision includes the following items:  treatment records 
from Dr. S. P. dated in November 2001; medical records from 
Floyd Brace Co. dated from January 2002 to February 2002; 
treatment records from Dr. M. K. dated from January 2002 to 
March 2002; VA outpatient treatment notes dated from April 
2002 to August 2002; the transcript of a hearing held at the 
RO before the undersigned in December 2003; and a VA Mental 
Health Resident Note with a medical opinion dated in January 
2004.  The Board finds that these records, to particularly 
include the January 2004 VA Medical Resident Note containing 
an opinion relating the veteran's schizophrenia to the time 
of his military service, relate to an unestablished fact 
necessary to substantiate the veteran's claim, are neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raise a reasonable possibility of 
substantiating the claim.  Therefore, the claim for service 
connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a psychiatric 
disorder is reopened.  To this extent only, the appeal is 
allowed.


REMAND

Having reopened the veteran's claim, the Board must now 
address the merits of the veteran's claim for service 
connection for a psychiatric disorder.  In reviewing the 
veteran's claims file, the Board notes that VA has recently 
received additional evidence in this case, consisting of the 
VA Mental Health Resident Note with a medical opinion dated 
in January 2004, noted above.  However, it does not appear 
that the RO has yet had an opportunity to consider this 
evidence in conjunction with the veteran's claim relative to 
this appeal.  While the Board considered this evidence in the 
first instance without prior RO review for the limited 
purpose of determining whether new and material evidence had 
been received sufficient to reopen the veteran's service 
connection claim, there was no prejudice to the veteran in so 
doing, as the Board's decision to reopen was fully favorable 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  However, for purposes of considering the merits of 
the veteran's service connection claim, the Board finds that 
the veteran's claim must be remanded to the RO for review of 
the additional evidence, and preparation and issuance of an 
SSOC.  See also Disabled American Veterans et. al. v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003) (holding that 
significant portions of the Board's new procedures for 
internal development of claims, which allowed for initial 
Board consideration of newly-obtained evidence without prior 
referral to the RO, were invalid).  

Therefore, the case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC for the following 
action:

The RO should readjudicate the issue of 
the veteran's entitlement to service 
connection for a psychiatric disorder, 
with due consideration given to any new 
evidence received since the time of the 
most recent September 2003 SOC issued for 
this claim.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided an 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
notified.




	                     
______________________________________________
	S. L. Kennedy 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


